Citation Nr: 1414595	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for asthma.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative joint disease of the left knee.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Esquire


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from September 1981 to May 1982, with additional service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board's decision below finds that new and material evidence has been submitted to reopen the Appellant's claims of entitlement to service connection for asthma and degenerative joint disease of the left knee.  The reopened claims and the issue of entitlement to service connection for hypertension are remanded to the RO.


FINDINGS OF FACT

1.  In December 2004, the RO denied service connection for asthma finding that there was no evidence that the condition was caused by the Appellant's military service.  A statement of the case was issued in February 2005, but the Appellant did not timely file a substantive appeal.

2.  The Appellant filed a claim to reopen the issue of entitlement to service connection for asthma, but this issue was denied in a September 2006 rating decision finding that no new and material evidence had been submitted to reopen the claim.  The Appellant perfected an appeal of the September 2006 decision in May 2007, but withdrew her appeal in correspondence received by VA in October 2008.

3.  Evidence received since the final September 2006 decision is not cumulative or redundant of the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for asthma. 

4.  In December 2004, the RO denied service connection for degenerative joint disease of the left knee finding that there was no evidence that the condition was caused by the Appellant's military service.  A statement of the case was issued in February 2005, but the Appellant did not timely file a substantive appeal.

5.  The Appellant filed a claim to reopen the issue of entitlement to service connection for degenerative joint disease of the left knee, but this issue was denied in a September 2006 rating decision finding that no new and material evidence had been submitted to reopen the claim.  The Appellant perfected an appeal of the September 2006 decision in May 2007, but withdrew her appeal in correspondence received by VA in October 2008.

6.  Evidence received since the final September 2006 decision is not cumulative or redundant of the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim of entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Appellant by reopening the issues of entitlement to service connection for asthma and degenerative joint disease of the left knee.  As such, this decision poses no risk of prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In December 2004, the RO issued a rating decision which denied the Appellant's original claims seeking service connection for asthma and degenerative changes of the left knee on the basis that there was no evidence that the conditions were caused by the Appellant's National Guard service.  Although the Appellant submitted a notice of disagreement and a statement of the case was issued in February 2005, the Appellant did not timely file a substantive appeal.

In April 2006, the Appellant filed to reopen her claims seeking service connection for degenerative joint disease of the left knee and asthma.  In September 2006, the RO issued a rating decision which confirmed and continued the previous denial of the claims on the basis that no new and material evidence had been submitted to reopen the claims.  The appellant perfected an appeal of the September 2006 decision in May 2007; however, the Appellant, through her representative, withdrew her appeal in correspondence received by VA in October 2008.  Thus, the September 2006 rating decision is final.  38 U.S.C.A. § 7105.
In August 2009, the Appellant filed the claim to reopen the issues of entitlement to service connection for degenerative joint disease of the left knee and asthma. 

The Board must review all of the evidence submitted since the last final action to determine whether the Appellant's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the September 2006 rating decision includes some of the Appellant's service treatment records, VA treatment records dated through September 2006, private treatment records, the reports of VA examinations, and statements from the Appellant.  The Appellant reported in her original October 2003 claim, and during a December 2003 VA respiratory examination, that she had an eight year history of asthma prior to experiencing her first asthma attack in March 2002, during a period of Army National Guard service.  She also reported in her original claim and to a VA examiner that the onset of left knee pain occurred while she was hospitalized for the March 2002 asthma episode.  The medical evidence of record showed that the Appellant had a history of treatment for asthma dating to April 1998, and she had received treatment for a left knee condition since at least 2002.    

Evidence received since the RO's September 2006 rating decision includes additional private treatment records, hearing testimony provided by the Appellant during a March 2008 RO hearing, a buddy statement, and additional written statements from the Appellant.  During the March 2008 hearing, the Appellant testified that she first developed and was treated for asthma in March 2002, due to working in a dirty basement of an armory while serving on active duty in the National Guard in March 2002.  She also said that she began experiencing left knee pain a couple days later.  In support of her claim, she submitted a buddy statement from another soldier who claimed to have witnessed the Appellant have an asthma attack and hurt her knee while on duty in the Jersey City Armory during National Guard duty in March 2002.

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Appellant's claims.  See Justus v. Principi, 3 Vet. App. 510   (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence having been received; the claims for service connection for asthma and degenerative joint disease of the left knee are reopened. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for asthma is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for degenerative joint disease of the left knee is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that further development is warranted prior to adjudicating the Appellant's claims for entitlement to service connection for hypertension, and entitlement to service connection for asthma and degenerative joint disease of the left knee on the merits.

As noted above, the Appellant asserts that her claimed asthma and degenerative joint disease of the left knee are related to a March 2002 to April 2002 period of military service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

With respect to the Appellant's National Guard service, applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2013). 

Accordingly, a person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for ACDUTRA or INACDUTRA status.  See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002).  Otherwise, the person claiming a benefit must be on federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by Reservists for training purposes.  38 U.S.C.A. § 3 .6(c)(1).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). 

Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

M21-1R, Part III, subpart ii, 6.3.c. notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes Active Guard Reserves (AGR) and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities. 

An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

In this case, it appears that the Appellant's approximately 3 week period of service in March and April 2002 was State Active Duty (SAD), performing full-time duty to the state of New Jersey.  In this regard, the Board notes that March 2002 orders associated with the claims file indicate that the Appellant was ordered to SAD with her consent and the consent of the Governor.  However, the document does not indicate what authority was invoked to execute these orders.  Additionally, a December 2001 letter from the Appellant's Commanding Officer discusses the March 2002 deployment and describes it as being "in support of America's Homeland Defense" and for the benefit of the nation.  Therefore, it is unclear whether the Appellant was ordered into Federal service under 10 U.S.C. or performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  The RO must attempt to determine this on remand.

Additionally, in a January 2010 written statement, the Appellant, through her representative, requested that VA review her current treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey.  The claims file includes VA outpatient treatment records from the East Orange VAMC dated through September 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the evidence of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must also obtain and associate with the Appellant's file all outstanding records of VA evaluation and/or treatment since September 2006.  The RO must also obtain and associate with the evidence of record all outstanding private treatment records identified by the Appellant which are pertinent to the issues on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Appellant's response, the RO must obtain all relevant VA treatment records from the VAMC in East Orange, New Jersey, since September 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate official sources to determine the statutory authority under which the Appellant was ordered to service from March to April 2002, to include determining whether the Appellant was ordered into Federal service under 10 U.S.C. or performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  The RO must also undertake any other development it determines to be warranted, to include obtaining appropriate VA examinations and opinions, if required.

4.  After completing all appropriate development, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claims.  If any benefit sought on appeal remains denied, the Appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


